Citation Nr: 1454579	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.

3.  Entitlement to service connection for fibromyalgia, to include joint pain in both hips, left arm, right leg, and left shoulder.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a back disability, to include degenerative disc disease.

6.  Entitlement to service connection for sciatica.

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for a headache disability (migraines) with sensitivity to light and noise.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The paper claims file and pertinent records in VA's electronic processing systems have been reviewed.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has undertaken detailed efforts to obtain the many post-service treatment records identified by the Veteran; however, it appears that the records of several providers have not been requested, or the authorization forms are outdated.  These include Dr. William Hall, Anderson Medical Center, Family Health Center of Floyd County, Floyd Memorial Hospital, and Dr. Jeane Green/Sellersburg Internal Medicine.  Upon remand, the Veteran should be asked to resubmit authorization forms for these providers, and the RO should attempt to obtain these records.

In addition, the Veteran has submitted individual treatment records from various VA providers dated in 2000, 2006, and 2008.  Records from Louisville VA Medical Center dated through March 2008 are in the file, but there is an indication of treatment at least in 2010.  As such, the Veteran should be requested to identify all VA facilities that have provided her care, and complete records should be obtained. 

With regard to PTSD or a psychiatric disorder other than PTSD, to include major depressive disorder, there are several diagnosed disorders in the medical evidence.  A VA examination dated in January 2012 diagnosed major depressive disorder and personality disorder, not otherwise specified (NOS).  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran contends that her current mental health impairment is due to abuse by her then spouse during active military service, and not receiving adequate support from her superiors when she complained of the abuse.  The January 2012 examiner opined that the currently diagnosed conditions were less likely than not related to her military service.  However, the examiner also stated that the Veteran's abuse history, both prior to and in service, would increase her vulnerability to depression or anxiety disorder.  

Based on the foregoing, and given the possibly outstanding pertinent evidence, an additional psychiatric examination is required to clarify the question of whether depression or other psychiatric disorders diagnosed during the appeal period are related to the Veteran's service, including any in-service abuse by her then spouse.  

In particular, a medical opinion should be requested as to whether the occurrence of the reported sexual assault stressors has been corroborated by the available evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  

The examiner should also address the question of whether any current disorders are related to a personality disorder.  A personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA purposes.  Service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Alternatively, the examiner should offer an opinion as to whether any current disorder preexisted service, or was caused by pre-service abuse, and was aggravated by her military service.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

Further, as the Veteran's claim is based on personal assault, VA has a duty to provide particularized notice as to the types of evidence that may help substantiate her claim.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999).  

The Board also finds that the Veteran should be afforded a VA examination to address her other claims.  She is competent to report her injuries that are factual in nature, as well as her observable symptoms during and after service.  There is sufficient indication that she may have a current diagnosis that may be related to her in-service complaints or treatment, and an opinion should be requested to clarify the diagnosis and likely etiology after all pertinent records have been requested and associated with the file.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Finally, the Veteran's 1984 service entrance or enlistment examination is not of record, although the file does include her 1987 separation examination, as well as some treatment records and service personnel records.  It is unclear if all of her available service treatment and personnel records were obtained, given that the Veteran went by several different surnames during service.  Attempts should be made to obtain any outstanding service treatment or personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran what evidence and information is required to substantiate a claim of service connection for PTSD based on in-service personal assault, including that an alleged personal assault in service may be corroborated by evidence from sources other than service records, with examples of alternative sources as listed in 38 C.F.R. § 3.304(f)(5).  Allow time for response to the notice.  

Ensure that all development for claims of PTSD based on personal assault, as outlined in the VA Adjudication Procedures Manual (M21-1 MR), has been completed.  

2.  Contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated her since service for the claimed disabilities, including but not limited to: Dr. William Hall, Anderson Medical Center, Family Health Center of Floyd County, Floyd Memorial Hospital, and Dr. Jeane Green/Sellersburg Internal Medicine.  Associate all outstanding VA medical and mental health records for the Veteran since service with the claims file.  Upon receipt of any necessary release, attempt to obtain the identified non-VA records.

3.  Request any outstanding service treatment or personnel records for the Veteran under all of her alternate surnames: [redacted], [redacted],  [redacted],[redacted], and [redacted].

4.  All of the above-described records received must be associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should be informed of the attempts and outcomes, and allowed an opportunity to submit any missing records directly to VA.

5.  After completing the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any current mental health disorders, including but not limited to PTSD or major depressive disorder.  The examiner should review the claims file and conduct all indicated tests and studies.  

The examiner should respond to the following:

NOTE: As pertinent to all of the below questions, the examiner is advised that, for any diagnosis other than PTSD, a verified in-service stressor is not required; however, there must be competent and credible evidence to establish a link to service.  

The Veteran has reported being physically and sexually abused by family members prior to service, and that she was physically abused by her then husband during her active duty service.  

The examiner should discuss the January 2012 VA examiner's remark that the Veteran's abuse history, both prior to and in service, would increase her vulnerability to depression or anxiety disorder.  In particular, the examiner should state whether this shows incurrence or aggravation during service.  

Further, if aggravation is found for any currently diagnosed mental health disorder, the examiner should identify the baseline level of disability prior to aggravation, to the extent possible.

Also, for all of the questions, the examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered and weighed with the other evidence.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.

(a)  Identify all currently diagnosed mental health disorders that have been present during the appeal, or since February 2008.  Does the Veteran have PTSD?  Also, state whether any current disorder constitutes a personality disorder.  

(b)  For any diagnosis other than personality disorder, was any currently diagnosed mental health disorder noted on the Veteran's service entrance examination? 

 For these purposes, "noted" means a diagnosis, not merely a history of prior symptoms.  Nevertheless, the disability may be found to have "existed" at service entry, even if it was asymptomatic then.  

(i)  If a mental health disorder WAS noted on the service entry examination: 

Is there evidence of any increase in the severity of the disorder during service?  

If so, is there clear and unmistakable evidence that the preexisting disorder was not aggravated (meaning permanently worsened beyond the natural progress of the condition) as result of service to result in the current mental health disability?  

(ii)  If a mental health diagnosis was NOT noted at service entry examination:

Is there clear and unmistakable evidence that any current mental health disability existed at the time of her entry into service?  

Also, if any current disorder preexisted service, is there clear and unmistakable evidence that the disability was not aggravated by service?  In other words, was any increase in service due to the natural progress of the disease?  In this regard, aggravation means a permanent worsening, not just temporary flare-ups or recurring manifestations of preexisting disability.  

(c)  For any current personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to a superimposed disease, injury, or mental disorder during service that resulted in additional disability?  

If so, identify the current additional disability.  Also, identify the superimposed disease or injury in service that resulted in such disability.

(d)  If any current mental health disorder is not related to a personality disorder, and did not preexist service, is it at least as likely as not that the current disorder was incurred as a result of any disease, injury, or incident during service?  

(e)  If PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) that it was incurred or aggravated as a result of sexual or personal assault or other incident during service?  

In responding to this question, the examiner should offer an opinion as to whether the reported in-service stressors are sufficient to support a diagnosis of PTSD.  

Also, the examiner should offer an opinion as to whether the evidence of record is sufficient to corroborate (or verify) the Veteran's reports of in-service assault.  This opinion should consider any behavioral changes or other indications that she was assaulted in service, with review of the service treatment and personnel records, as well as other pertinent lay and medical evidence.

6.  After associating all available records with the claims file, arrange for an appropriate VA examination or examinations to determine whether each of the Veteran's claimed medical disorders is related to military service.  Each examiner must review the claims file in conjunction with the examination report.  The examiner should conduct any indicated diagnostic tests and studies, and record all pertinent symptomatology and findings.  

The examiner should respond to the following: 

(a)  Identify all medical conditions related to the Veteran's claims for fibromyalgia and joint pain, chronic fatigue syndrome, a back condition, sciatica, shin splints, and a headache disorder, that have been present during the appeal, or since February 2008.  

If the Veteran does not have a diagnosis for any claimed condition, the examiner should state such.  

(b)  For each currently diagnosed disorder, did such disorder at least as likely as not (50 percent probability or more) have its onset during service, or was it otherwise caused or aggravated by service?  

Also, if arthritis or organic disease of the nervous system is diagnosed, did it manifest to a compensable degree within one year after active duty, or by February 1988?

(c)  For each question above, the examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered and weighed with the other evidence.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.

7.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

